Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00094-CV

                                      IN RE Stephen Patrick BLACK

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Beth Watkins, Justice

Delivered and Filed: March 13, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On February 22, 2019, relator filed a pro se petition for writ of mandamus complaining of

the trial court’s refusal to set a hearing for and rule on his Motion to Terminate State Counsel for

Offenders and Invoke the Faretta Right to Self-Representation. On February 27, 2019, the Special

Prosecution Unit filed a response to relator’s petition, attached to which was a copy of a Notice of

Setting. The trial court has set a hearing to determine relator’s ability to represent himself for

April 10, 2019. Because relator has received the relief requested in his mandamus petition, we

dismiss the petition as moot. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014)

(orig. proceeding) (dismissing petition because relief sought had become moot).

                                                         PER CURIAM



1
  This proceeding arises out of Cause No. CV-15-1805, styled In re the Commitment of Stephen Patrick Black, pending
in the 274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.